A demurrer was sustained to appellant's complaint on the ground that her action was one under the Workmen's Compensation Act.
The complaint alleges facts which clearly bring the case within the provisions of the Compensation Act. But appellant contends that where there is a violation of the Factory Act the 1.  employer should not be given the benefit of the Workmen's Compensation Act.
The rule has been firmly established by decisions of both this court and the Supreme Court that in the absence of a rejection of the Workmen's Compensation Act by employee or employer, where a case comes within the provisions of that Act, the remedy there provided is exclusive. Seaton v. United States Rubber Co.
(1945), 223 Ind. 404, 61 N.E.2d 177; Runion v. Indiana GlassCo. (1938), 105 Ind. App. 650, 16 N.E.2d 961; Harshman v.Union City Body Co. (1938), 105 Ind. App. 36, 13 N.E.2d 353.
Judgment affirmed.
NOTE. — Reported in 79 N.E.2d 548.